Citation Nr: 0428009	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  97-20 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 20, 1996, 
for an award of service connection for a back disorder, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Esq.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In March 2003, the Board denied the veteran's claim, finding 
that he had not timely perfected an appeal of an April 1995 
RO rating decision denying his request to reopen his claim 
for service connection for a back disorder.

The appellant appealed the Board's March 2003 denial of the 
claim to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In May 2004, the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") issued an Order reversing and remanding the 
Board's March 2003 decision for proceedings consistent with 
the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In light of the Court's reversal of the Board's March 2003 
decision, the Board must remand the issue resulting from the 
Court's order of entitlement to an effective date earlier 
than May 20, 1996, for an award of service connection for a 
back disorder, currently evaluated as 60 percent disabling.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate a claim and inform the claimant whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In order to comply with the Court's May 2004 Order, the 
appellant should be notified of the evidence and information 
for which he is responsible and that which VA is responsible.  
Accordingly, a remand in necessary to ensure compliance with 
the provisions of the VCAA, VA implementing regulations, and 
the Court's decision in Quartuccio.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement to 
an effective date earlier than May 20, 
1996, for an award of service connection 
for a back disorder, and of what 
information or evidence the appellant 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any applicable 
legal precedent.  The RO should allow an 
appropriate period of time for response.  

?	When the requested information and 
any necessary authorization are 
received, the RO should obtain a 
copy of all indicated records.

2.  Prior to adjudicating the issue, as 
outlined in the foregoing instructions, 
the RO must review the claims files and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
are fully complied with and satisfied.

3.  The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

4.  Thereafter, the RO should consider 
the appellant's claim for entitlement to 
an effective date earlier than May 20, 
1996, for an award of service connection 
for a back disorder, currently evaluated 
as 60 percent disabling, in light of the 
additional evidence added to the record.  
If the benefit sought is denied, the 
appellant and his representative should 
be furnished a copy of the decision and 
the veteran's notice of appellate rights 
(VA Form 4107).  See 38 C.F.R. §§ 3.103, 
20.300 - 20.306 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




